Title: To Alexander Hamilton from John Dunn, 28 January 1797
From: Dunn, John
To: Hamilton, Alexander


Dublin [Ireland] January 28, 1797. “I take the liberty of enclosing to you an account current furnished to me by Mr. John Barclay of Philadelphia relative to a fund in his hands by me anxiously desired to be entrusted to your care—A late account of some unfortunate circumstances occurring in Mr. Barclay’s affairs makes me anxious in the extreme that the Property in his hands should be effectually secured—Mr. Barclay has written to Mr. Wilson the American Consul here who recommended Mr. Barclay to me that I shall be secured to the last shilling. When I first took the Liberty of addressing you I addressed you as a Gentleman whose high Honor & distinguished Character had taught me to look up to him with confidence as the Depository of a Trust—You then Sir filled a public Station—That situation being now changed and you having returned to the Profession of the Law (to which I have the honor to belong) I do now with more earnestness and more Confidence request and entreat that you will in your professional Character use your Endeavours to have the Property in Mr. Barclays hands duly secured. Indeed Sir it is a consolation to me of peculiar Importance at this moment that I have professional assistance of such a distinguished kind to rely upon and which I do not entertain a Doubt you will speedily and effectually employ for my Protection and Safety.…”
